Citation Nr: 1747233	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-29 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include arthritis.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2017, the Veteran, in McAllen, Texas, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's back disability had its onset in or is otherwise related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a back disability have been met.  

The evidence demonstrates current diagnoses of arthritis, lumbar spondylosis, degenerative disc disease, spinal stenosis, and scoliosis.  03/11/2016 VBMS, Medical-Government, pp. 3-6, 20, 22.  Thus, the Board finds competent evidence of a current back disability.  

In June 2017, the Veteran testified that he injured his back in service after falling off the back of a truck while delivering supplies.  06/09/2017 VBMS, Hearing Transcript, pp. 3-6; see also 10/25/2010 VBMS, Correspondence.  The Veteran's personnel records reflect his military occupational specialty as a truck driver.  08/25/2014 VBMS, Certificate of Service.  In August 2010, VA received a statement from the Veteran's spouse, attesting to the fact that the Veteran previously told her about the in-service back injury.  08/06/2010 VBMS, Buddy Statement.  Although the Veteran's service treatment records are silent for treatment for a back injury, the Veteran claims that when he attempted to seek treatment in service, he was belittled by the staff sergeant and personnel at sick bay and was effectively refused treatment.  06/09/2017 VBMS, Hearing Transcript, pp. 3-6; 10/25/2010 VBMS, Correspondence.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether there was an in-service back injury.  

The Veteran testified that he has experienced back pain since service and attempted to self-medicate until seeking treatment in July 2013.  06/09/2017 VBMS, Hearing Transcript, pp. 6, 8, 16; see also 04/04/2015 VBMS, SSA No. 4, pp. 45-48.  The Veteran's spouse stated that the Veteran has described experiencing back pain since she met him 35 years ago, and that she witnessed the Veteran self-medicating with over-the-counter medication, including assisting him by applying patches and topical medications.  08/06/2010 VBMS, Buddy Statement.  The Veteran has consistently reported the onset of his back pain as during his period of active service and described experiencing back pain on a continuous basis since that time.  06/27/2014 VBMS, CAPRI, pp. 5-6, 11-13; 03/11/2016 VBMS, Medical-Government, pp. 9, 22.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether back pain was noted during service and whether there is post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

As the disability in question, arthritis, is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection may be established solely on the basis of continuity of symptomatology.  Walker, 708 F.3d at 1338.  Hence, any doubt on this material issue is resolved in the Veteran's favor and the claim is granted.


ORDER

Service connection for a back disability, to include arthritis, is granted.


REMAND

The Veteran claims that he injured his left knee when he fell of the back of a truck during service and has experienced left knee pain since that time.  Thus, the Board finds that the evidence indicates a possible nexus between his current left knee pain and service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  Accordingly, the Veteran should be afforded an examination to determine whether he has a current left knee disorder and, if so, whether any diagnosed left knee disorder had its onset in or is otherwise related to his period of service.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an examination with an appropriate examiner to determine whether the Veteran has a current left knee disorder and, if so, its etiology.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Does the Veteran have a current left knee disorder (or had a left knee disorder during the period of June 21, 2010, to present)?  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disorder had its onset during or is otherwise related to the Veteran's period of active service.  

c.  If arthritis is diagnosed, is it at least as likely as not 
(50 percent or greater probability) that arthritis became manifest to a degree of 10 percent or more within one year of February 1, 1973?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  Specifically, the examiner should consider and discuss the Veteran's lay contentions regarding the in-service injury and post-service symptomatology.  

If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


